                                                                                                                  A.c
                                                                                         FILED
                                                                                                     04 2019 ut
                                                couRr
                             uNrrED srArEs DrsrRrcr
                                                                                               sEP
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                                           THOMAS G BRUTON
                                                                                         CTERK U.S. DISTRICT COURT


JASON GOODMAN,
     Plaintiff,

     v.                                               CNIL NO. 1:19 - cv - 05787

ANDREW SAUL, COMMISSIONER, SSA                         5"oo*r5t# 5ttt/r<? JP-
THOMAS ENGLISH, ALJ
SCOTT KARGOL, DIRECTOR
GEORGE FRANJEVIC, GS



                                  MOTION FOR SUMMARY JUDGEMENT




   I, Jason Goodman, declare as follows:

          l.   I was hired as an SCT at the Chicago ODAR hearing office in the Social Security

               Administration (Agency) in September 2014 via l0-point preference, Veterans Recruitment

               Appointment (VRA) for the Pre/Post Development Group A under Group Supervisor

               Meagan Paulas who later left the agency then GS Januasitis and later GS Richard by Director

               Scott Kargol. Out of the 9 plus new hires, I was requested by management to also assist in

               the Scheduling Group C under first-line supervisor George Franjevic towards the end   of

               October 2014 due to an existing Group C extensive case backlog, Group C short staffing and

               due to government shutdown hiring freeze as, Kargol indicated   I seemed to be acclimating

               faster during orientation than other new hires and that the Group   A formal NHT had been

               pushed back. Franjevic introduces himself to me and states, "They needed you here".
2.   Sept 2014- July 2015 I was the only NHT employee SCT in the Chicago ODAR office to not

     be issued HSPD card credential or transit subsidy voucher.   I was the.only new hire Pre/Post

     Group A to be temporarily assigned to assist under another GS Franjevic   -   Group C in

     addition to my Group A orientation, informal training, OJT, agency-wide training and duties

     under my Supervisors GS Paulas, later GS Januasitis and then GS Richard in Group       A.   I was

     the only new hire or non-probationary employee, assigned orientation, OJT, workloads,

     informal training, NHT formal training from two different work groups simultaneously under

     two different Group Supervisors.

J.   Under Pre/Post Group A, GS Paulas, GS Januasitis & GS Richard, I was responsible for OJT,

     Pre-Hearing Conferences a Pilot Program for ALJ's, trainings, orientation, side by sides,

     Front-Desk duties, Reception, formal NHT, Discs for hearings, Interrogatories, Queries, Case

     Closing, Case Pulling and various other duties too numerous to   list. My Pre/Post Group A

     supervisors regularly approved my leave requests and assigned my trainings and provided my

     duties. Ex. E, S & T.

4. Approximately Nov 2014 Group C - LCT Adams assigned as my Group C mentor by

     Franjevic and Group C scheduler CT Allison, on two different occasions, pulled me aside

     and cautioned me to watch my back with Franjevic and that he comes after new m/b hires.

     These interactions troubled me greatly and caused a sense of fear, intimidation and emotional

     stress despite   kno#ing Kargol merely was temporarily having me assist Group C. However,

     unaware at this time that he was intentionally and maliciously allowing Franjevic to
     egregiously and adversely hijack my performance and employment status from Group A to

     Group C effectuating a disparately wrongful discharge.

5. Throughout assisting Group      C, Franjevic frequently criticized me when I had to leave to

     office for scheduled medical appointments accusing me of getting out of doing work. Mar

     2Ol5,I was admitted to Hines VA hospital for suicidal       stress, paranoia and psychotic


     episodes due to my work environment at Chicago       ODAR. Franjevic scolds me that he had to

     reassign my work while    I was hospitalized and that I merely suffered from HBP. Ex R.

6.   Franjevic, while standing over my shoulder made harassing, inappropriate, intimidating

     comments regarding bible verses posted in my work cubicle "You don't expect those bible

     verses to help you, do you?   I'm already living in hell   and the Lord doesn't have my back."

7.   Nov 2014 Franjevic assigned me full 3 and 2 ALJ scheduling caseload even more than

     tenured schedulers and stated he would use and abuse me up in scheduling meetings before I

     was to be required to no longer assist his Group C to the PrelPost group with my fellow new

     hires this caused me further anxiety, emotional stress and unwelcomed in his Group.

8.   Oct20l4   -   July 2015 Franjevic unacknowledged and/or penalized me for my excellent

     performance completing assigned Group A responsibilities, training and duties but rather,

     overloaded me with Group C scheduling responsibilities I had no or minimal training on,

     evaluated me for tasks I had not yet been trained on, allowed no mission effective     &

     efficiency teamwork within Group C, rejected requested assistance, work schedule

     curtailment and reasonable accommodation and evaluated me on a workload and training that

     no other employee was subjected to violating the NHT policy, rights, procedures and

     privileges.
9. }lar 2Ol5,I completed            mission critical 'work directive' of scheduling backlogged Priority,

         Dire Need and Aged Cases and received no recognition from Franjevic. Franjevic continued

         to add more Aged Cases to effectuate a failure to schedule mission critical Aged Cases.

10. Approximately           April 2015 Franjevic texted me to my personal cellphone an offensive image;

         a cat   in a boxing ring with the text 'bring it on' after issuing an unfair no rating 6 months

         PACS evaluation, used to terminate my employment. Franjevic must have had overheard me

         in a conversation I was having with another office colleague while on break, that I used to be

         a boxer.   This unprofessional, unprompted, unwarranted and unwanted text persisted severe

         distress, more intimidation, endangerment and confrontation caused me again to notifu

         Kargol. Ex N.

I   l.   Jan 2014    -   June 2015 I notified Kargol of Franjevic's marked wrongful unexcused absence,

         harassment, intimidation, unfair evaluation, workload and      training. Kargol's response was

         he would remove Franjevic's weather advisory absence from my record and that Franjevic

         fault finds and nitpicks you and fails to recognize your positive contributions and that he

         himself has to put up with Franjevic. Kargol never corrects Franjevic's attendance claim,

         never addresses my request to be relinquish my assistance under Group C and slates me in

         the office directory from under Group A to Franjevic's Group C (Ex Q). Kargol further

         never investigated my complaints of Franjevic malicious response        "I don't know what's

         wrong with you, that's above my pay grade" turning his back on me and walking away

         laughing when I was presented him with the verbal reasonable accommodation request in

         April. In May      2015, Kargol issues me a Certificate of Appreciation from Patrick Nagel

         HOCALJ in May 2015. Ex. L.
l2.Dec20l4-May 2Ol5I submitted complex        eBP, DGS, Dart, eView, CPMS databases       &

   Telework ideas to improve upon the Agency's service to the public that were recognized by

   SSA headquarters in Baltimore,    MD. I was conference-called by HQ's Grandy & Schulman

   for job well done and that my ideas would be submitted for review and I would be hearing

   back from their team in the future. Franjevic exclaims he too submitted ideas in the past

   relating to the PACS rating system but the Agency had stolen his ideas.

13. June 2015   While HOCALJ Nagle was out of the office on a Leadership sabbatical, Franjevic

   & Kargol went on vacation intentionally conspiring with newly arrived Acting HOCALJ

   Thomas English to issue me Notice of Termination. Thomas English, ALJ who had no

   firsthand knowledge of my performance. Thomas English provided me the false impression

   my Vision 2025 recognized idea submissions caused me to not focus on my Group C

   workloads which lead to my employment being terminated July 2015'

14. June - July 2015 Kargol places me on paid administrative leave   prior to termination. Kargol

   states he   would give me a positive recommendation despite being terminated but, I can no

   longer return to the Chicago ODAR office and my belongings would be mailed to me. Kargol

   confiscated workloads, ignored written reasonable accommodation request and other

   personal effects. My personal belongings that he should have mailed, were never mailed to

   me. Kargol also requests me to mail the agency my transit vouchers, agency access and keys

   although Kargol knew such articles were never issued or were in fact already in his custody.

15. Jan 2015 to present, I have undergone severe mental, emotional and physical stress and

   anguish in providing for myself and support care for my first child bom   lll6l16   had to have


   medications changed, undergo Psychosocial Recovery treatment at Hines VA medical center

   to manage this traumatic hardship. Continue to suffer embarrassment and hardship within
      friend and family relationships. I continue to experience exacerbated symptoms of my

      conditions particularly in workplace settings. Ex R.

16.   I dispute any and all defendants' termination, evaluations, performance issues and the like.

      Defendants' fabrications, mischaracterizations or outright lies as documented of my behavior

      and workplace performance by the Agency, English, Franjevic and Kargol. Due to fraud,

      waste and abuse of   plaintiff plaintiff requests money   damages hereto described in complaint

      item 16 (g) to make plaintiff whole in 30 days as, defendants also defaulted defense during

      the exhaustion of administrative process. As for Claims violated; Title VII, ADA,

      Rehabilitation Act, Civil Rights, Reprisal, Retaliation, Whistleblower, Harassment, Hostile

      Work Environment, Discrimination.




                                                                                      922 North Blvd
                                                                                   Oak Park,IL 60301
                                                                                         708.435.0404
                                CERFITICATE OF SERVICE


I, the undersigned, hereby certify that on 91412019,I served the foregoing document(s) to the Clerk ol
         the Court below for service to defendant(s) counsel with signature below:




      The General Counsel
      Social Security Administration
      Altmeyer Building, Room 617
      6401 Security Boulevard
      Baltimore, MD 2123 5 -6401




                                                                                   ql,    t1
                                                                  Goodman
                                                            922 North Blvd
                                                            Oak Park, IL 60301
                                                            (708) 43s-0404
                                                            J5518@aol.com
